internal_revenue_service number release date index number ---------------------------------- -------------------------------------- --------------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b04 plr-124159-18 date date taxpayer year year year state captive management company ------------------------------------------------------------------ --------------------------------------------------------------- ------- ------- ------- ---------------- ------------------------- dear ------------------ this letter is in response to taxpayer’s request for a ruling granting an extension of time for making an election under sec_831 of the internal_revenue_code pursuant to sec_301_9100-3 of the procedure and administrative regulations to be effective for the tax_year ending on december year facts taxpayer represents that it was established in state and qualified as a non-life insurance_company for federal_income_tax purposes in year though taxpayer did not receive its insurance license from state until year the license was applied retroactively through year taxpayer reinsures health welfare and pharmaceutical benefits taxpayer hired captive management company to obtain its state insurance license and coordinate tax compliance captive management company represents it failed to file plr-124159-18 taxpayer’s year tax_return because it assumed taxpayer would be unable to file its return until it received its insurance license the license was not received until after the year filing due_date had the year return been filed on time taxpayer would have made the sec_831 election in year captive management company hired tax professionals and was informed of the filings and elections that should have been made in year taxpayer is now seeking a ruling to permit the sec_831 election to be filed with the late return for the year ended december year taxpayer’s request for relief was filed before the internal_revenue_service discovered the failure to make the regulatory election the granting of relief by the internal_revenue_service will not result in a lower tax_liability than taxpayer would have had if the sec_831 election had been timely made taxpayer does not seek to alter a return position for which the accuracy related penalty has been or could have been imposed under sec_6662 at the time taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested taxpayer failed to file the election inadvertently taxpayer has not used hindsight to seek an extension of time to make the election taxpayer always had the intent to make the sec_831 election law and analysis insurance_companies other than life_insurance_companies are taxable under sec_831 however certain insurance_companies can elect to pay an alternative_tax provided in sec_831 on only their taxable_investment_income sec_831 requires that a company elect the application of the alternative_tax imposed by sec_831 pursuant to sec_301_9100-8 this election must be made by the due_date taking into account any extensions of time to file obtained by the taxpayer for the first taxable_year for which the election is effective under sec_301_9100-1 the commissioner may grant a reasonable extension of time pursuant to sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under sec_301_9100-3 relief will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was plr-124159-18 unaware of the necessity for the election iv reasonably relied on the advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301 c ii provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayers’ receipt of a ruling granting relief under this section sec_301_9100-1 cautions that granting an extension of time to make an election is not a determination that the taxpayer is otherwise eligible to make the election ruling based solely on taxpayer’s representations and the additional information required under sec_301_9100-1 taxpayer is granted an extension of time until days following the date of this letter to make the election to be subject_to the alternative_tax provided in sec_831 for year caveats the ruling contained in this letter is based upon information and representations taxpayer submitted accompanied by penalty of perjury statements executed by appropriate parties this office has not verified any of the material submitted in support of the ruling_request and it is subject_to verification on examination notwithstanding that an extension of time is granted under sec_301_9100-3 to make an election under sec_831 additions penalties and interest that would otherwise be applicable if any continue to apply with respect to the tax_return for year no ruling has been requested and no opinion is expressed or implied whether taxpayer is engaged in the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies or whether taxpayer qualifies as an insurance_company under sec_831 for year a copy of this ruling letter should be attached with taxpayer’s federal_income_tax return plr-124159-18 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling is being furnished to your authorized representatives sincerely rebecca l baxter senior technician reviewer branch financial institutions products cc
